GREEN, Judge.
E.D.M. appeals the trial court’s juvenile delinquency adjudication and disposition for first-degree misdemeanor petit theft. The State correctly concedes that we must reverse and remand to the trial court for entry of an amended adjudication reflecting second-degree misdemeanor petit theft because there was no evidence before the trial judge which would justify upgrading the offense.
Reversed and remanded with directions that E.D.M. be adjudicated delinquent of second-degree petit theft and the case be disposed of accordingly.
BLUE, C.J., and DAVIS, J., Concur.